Title: From George Washington to Clement Biddle, 10 March 1784
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 10th March 1784

Since last post I have received the Lace & two-pole chain, accompanied by your favors of the 22d & 29th ulto for which I thank you.
From what you have written concerning the Sieves, it is to be feared I did not sufficiently explain myself in speaking to the

sizes of the meshes —You say, “the largest is of iron wire, as there was none of brass so coarse in Town”—& again, “the second & third are of brass wire, & there is no wire finer than of thirty meshes to an inch.” The coarseness, or finess of the wire was not what I had in contemplation, but the size of the meshes which were to be formed by that wire: you therefore have misunderstood me, or I misunderstand you—unless (which is more probable, & if the case is so, all things are yet right), the wire being imported in its woven state, was only to be had of the sizes mentioned in your letter, & which, with as much of the kind for boulting (32 to the inch) as will make one sieve, will answer all my purposes very well. Be so good as to let me know what you call a packet of edging; which you say is at various prices, from one to three Dollars—& how many yards, that is, what length a packet will cover—also the price of the plain blue, green, & yellow paper pr piece, with the number of yards in a piece —when I get your answer to these queries, I will determine at once whether to buy, or not to buy.
Mrs Washington joins in best wishes to Mrs Biddle & Mrs Shaw with, Dr Sir Your Most Obedt Servant

G: Washington

